Citation Nr: 0904446	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  03-27 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968, July 1976 to March 1978 and March 1978 to October 1979.  
His first period of service included service in Korea. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the veteran's testimony before the 
undersigned Veterans Law Judge (VLJ) in a hearing at the RO 
in April 2005, the Board remanded the issue in July 2005 for 
further development of the record.


FINDING OF FACT

The currently diagnosed PTSD is not shown to be due to event 
or incident of the veteran's period of service.  The 
veteran's claimed stressor(s) could not be verified.


CONCLUSION OF LAW

The veteran's PTSD is not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed PTSD.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, the veteran's currently 
diagnosed PTSD is not at issue.  Rather, the evidence of 
record fails to establish verification of the claimed 
stressor(s).  Thus, there is no reasonable possibility that a 
VA examination would result in findings favorable to the 
veteran and an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).
  
The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However, the RO 
readjudicated the appeal, most recently in an October 2008 
Supplemental Statement of the Case.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The absence of such 
notification is not prejudicial in this case, involving his 
service connection claim because no disability rating or 
effective date is assigned when service connection is 
denied.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim for PTSD will vary depending on whether the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

As noted, however, the diagnosis of PTSD is required before a 
grant of service connection can be made.  

The veteran asserts that he has PTSD due to his service in 
Korea in the demilitarized zone (DMZ) from November to 
December 1967.  The veteran claims that during his service in 
the DMZ he witnessed the death of a fellow soldier.  The 
veteran asserts that this memory has "haunted" him since 
that time and affects his occupational and social 
functioning.

Service personnel records show that the veteran did in fact 
have service in the DMZ on temporary orders (TDY) from 
November 14, 1967 to December 31, 1967.  The Board is also 
aware that the veteran was seen in the mental health clinic 
and subsequently received a Hardship Separation from his 
third period of service due to his difficulty with and stress 
he experienced from trying to balance his military 
responsibilities with his family obligations.  Regardless, 
the veteran's diagnosed psychiatric disorder is not of issue.  

In this case, the medical evidence of record is replete with 
diagnoses of PTSD.  Notwithstanding a confirmed diagnosis of 
PTSD, the Board notes that service connection also requires 
credible supporting evidence that the claimed in-service 
stressor occurred and a link established by medical evidence 
between current symptoms and an in-service stressor.

As noted above, the Board previously remanded the issue on 
appeal in July 2005 for further development.  In the July 
2005 remand, the Board instructed the RO to request that the 
Army and Joint Services Records Research Center (JSRRC) 
[formerly U.S. Armed Services Center for Unit Records (CURR)] 
research the veteran's unit records to verify the occurrence 
of the veteran's claimed stressor.

The response received from JSRRC (formerly CURR) indicated 
that on October 7, 1967, one soldier was wounded by a North 
Korean soldier who raked a US patrol boat on the Imjin River 
with automatic weapons fire.  The soldier subsequently 
drowned.  Conspicuously missing from the JSRRC response or 
any other evidence of record is confirmation of the 
occurrence of any incidents between November 14, 1967 and 
December 31, 1967 (the confirmed time period that the veteran 
was stationed in the DMZ). 

The Board is aware that medical professionals have linked the 
veteran's diagnosed PTSD to his experiences in Korea.  In 
this regard, the Board notes that the Court has held 
repeatedly that, where there is a current diagnosis of PTSD, 
it must be presumed that the physician(s) making the 
diagnosis accepted the sufficiency of the in- service 
stressor(s).  Nevertheless, since the examiner does not 
generally have firsthand knowledge of whether a stressor 
actually occurred, credible evidence is required to verify 
that element.  Pentecost v. Principi, 16 Vet. App.124 (2002).

In this case, despite the requisite diagnosis of PTSD, the 
fact remains that the evidence of record simply fails to 
verify the occurrence of the veteran's claimed in-service 
stressor.  In this regard, the Board notes that the one 
confirmed incident occurred a month prior to the veteran's 
arrival at the DMZ.  

Despite the veteran's contentions, without credible evidence 
of an in-service stressor(s) the veteran cannot meet the 
criteria for service connection for PTSD.  The Board 
emphasizes at this point that this decision does not imply 
that the veteran is not sincere.  The law is clear the record 
must contain service records or other corroborative evidence 
that substantiates the occurrence of an in-service stressor.  
See Gaines v. West, 11 Vet. App. at 357-58 (1998).
  
As the veteran fails to provide evidence of an in-service 
stressor(s) during his time of service in the DMZ, service 
connection for PTSD is not warranted.  The Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.

  



ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


